IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               October 7, 2008
                               No. 07-11208
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

ALAN BOWEN

                                         Plaintiff-Appellant

v.

LINDA STEWART; JOSEPH STEWART; LORY J HUNT; STEPHEN ELLIS,
35th District Judge, Brown County, TX; SKYLAR SUDDERTH, Attorney,
Comanche, TX; NITA MEADOR, Attorney, Brownwood, TX; LEE HANEY,
Attorney, Brownwood, TX; KEITH WOODLEY, Attorney, Comanche, TX; JOHN
L BLAGG, Attorney, Brownwood, TX; MIKE MCCOY, Chief Deputy, Brown
County Sheriff's Office; CINDY MCCOY, Manager of Texaco Highway 377; LEE
WILSON, Texas Department of Criminal Justice Parole Officer, Brownwood, TX;
REBECCA K GREEN, Investigator; BILLY WADE; CYNTHIA WADE; KIRBY
ROBERTS, Attorney, Brownwood, TX; FRED FRANKLIN, JR, Special
Appointed District Attorney, Brownwood, TX; GLEN SMITH, Brown County
Sheriff

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 6:07-CV-26


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11208

      Alan Bowen, Texas prisoner # 1125407, filed a civil rights action under
42 U.S.C. § 1983 against various defendants, asserting that they engaged in a
conspiracy to “sell” his daughter by involuntarily terminating his parental rights
and permitting an adoption. He appeals the district court’s dismissal of his case
as frivolous pursuant to 28 U.S.C. 1915(e)(2)(B)(i). He does not, however,
challenge the district court’s conclusions that lower federal courts cannot review
state parental termination proceedings, that Bowen's claims are malicious, or
that Bowen failed to establish the existence of a conspiracy. These claims are
thus deemed abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Bowen asserts that the district court erred in dismissing as untimely a
lawsuit filed in 2003 that challenged the parental termination proceedings.
Because He never filed a timely notice of appeal from any judgment in those
proceedings, we lack jurisdiction to address his claims. See Bowles v. Russell,
127 S. Ct. 2360, 2366 (2007); FED. R. APP. P. 4(a)(1)(A). Bowen also arguably
asserts that the district court erred in dismissing the instant lawsuit as
untimely. He has failed to establish that the proceeding filed in 2007 was filed
within two years of the termination of parental rights in 2001. See Owens v.
Okure, 488 U.S. 235, 249-50 (1989); TEX. CIV. PRAC.       AND   REM. CODE ANN.
§ 16.003(a).
      Bowen asserts that the district court erred in denying his postjudgment
motion for recusal on the basis of bias. Bowen’s motion was untimely. See
United States v. Sanford, 157 F.3d 987, 988-89 (5th Cir. 1998). Moreover, Bowen
has not made a sufficient showing of an extrajudicial bias by the district court
judge that would support recusal. See Liteky v. United States, 510 U.S. 540, 555
(1994).
      The appeal is without arguable merit and is thus frivolous. Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous, it is
dismissed. See 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous counts

                                        2
                                  No. 07-11208

as a strike under § 1915(g), as does the district court’s dismissal of Bowen’s
action. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Bowen
previously accumulated a strike. See Bowen v. Thompson, No. 6:03-CV-037-C
(N.D. Tex. July 14, 2003)(unpublished). Because Bowen has now accumulated
three strikes, he is barred from proceeding in forma pauperis in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he “is
under imminent danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        3